By the Court,
Sutherland, J.
An executor or administrator is liable for costs in error, only in cases where he would be subjected to costs in the court below. (1 H. Black. 566.) Here the defendant in error succeeded in the common pleas; but had he failed, he would not have been liable to costs there, nor is he liable personally to the costs of a writ of error. The plaintiffs are permitted to amend the record so as to take judgment against the goods of the intestate, on payment of the costs of this motion.